                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MRM                                               610 Federal Plaza
F. #2017R01349                                    Central Islip, New York 11722



                                                  May 5, 2020

By ECF and Email

The Honorable Arthur D. Spatt
Senior United States District Judge
United States District Court
Eastern District of New York
1020 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Daniel Mullan
                     Criminal No. 17-495 (ADS)

Dear Judge Spatt:

               On January 10, 2020, during a status conference in the above-captioned
matter, the Court granted an application by the defendant’s counsel, Nancy L. Bartling, with
the consent of the government, for a competency examination of the defendant. Following
that status conference, on January 13, 2020, the Court issued an order directing that a
competency examination of the defendant be conducted, pursuant to 18 U.S.C. § 4241(b),
within sixty (60) days of the Court’s order. However, due to multiple factors, including the
outbreak of the COVID-19 pandemic and the defendant’s medical needs requiring his
transfer from Kingsbrook Hospital to the Gold Crest Care Center in the Bronx, New York,
the competency examination of the defendant could not be completed as ordered.

               Since the time that the parties were made aware that the competency exam
could not be completed under the usual circumstances, the parties have conferred with each
other, and the government has conferred with the United States Bureau of Prisons and the
United States Marshals Service. At this time, in light of the defendant’s physical condition
and the COVID-19 pandemic, the only feasible means by which to complete a competency
examination pursuant to 18 U.S.C. § 4241(b) is for the government to retain a private mental
health practitioner to conduct the examination, in person, at Gold Crest Care Center. This
past week, the government has been in contact with N.G. Berrill, a psychologist licensed to
practice in the state of New York and elsewhere. Dr. Berrill has indicated that he would be
able to conduct the competency examination of the defendant. The parties are in agreement
that, with the Court’s permission, Dr. Berrill should conduct the competency examination of
the defendant.

               Accordingly, the government respectfully requests that the Court issue an
order directing that Dr. Berrill be allowed to complete a competency examination of the
defendant, Daniel Mullan, at the Gold Crest Care Center. The government has enclosed a
proposed order with this letter.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Michael R. Maffei
                                                 Michael R. Maffei
                                                 Assistant U.S. Attorney
                                                 (631) 715-7890

Enclosure

Cc:    Nancy L. Bartling, Esq. (via email and ECF w/o enclosure)
       Clerk of the Court (ADS) (via ECF w/o enclosure)




                                             2
